DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31-50 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 6/24/2021; and IDS submission on 6/24/2021.
Applicant’s comments regarding double patenting have been fully considered but are moot as no rejections are of record.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 first paragraph have been fully considered and are persuasive due to the amendments to the claims and examiner’s amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 second paragraph have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with David Grant on 8/30/2021.

The application has been amended as follows: 
The claims are amended as follows:

31. (Currently Amended) A method of determining a treatment that includes administering a substance to a patient, the method comprising:
receiving a data signal from a physiological sensor during the treatment; 
generating a plethysmograph waveform based at least in part on the data signal, wherein the plethysmograph waveform comprises a plurality of pulses corresponding to pulsatile blood flow within tissue of [[a ]]the patient;
determining a first plurality of perfusion parameters, wherein each perfusion parameter of the first plurality of perfusion parameters is determined based at least in part on a peak amplitude and a valley amplitude of a corresponding pulse of the plurality of pulses;
determining a first measure of variability of the first plurality of perfusion parameters based at least in part on a difference between a first and second perfusion parameter of the first plurality of perfusion parameters relative to the first perfusion parameter of the first plurality of perfusion parameters;

based at least in part on the variability trend, causing a display device to display an indication of [[an ]]the efficacy of [[a ]]the treatment.

32. (Currently Amended) The method of Claim 31, wherein the substance comprises a drug

33. (Currently Amended) The method of Claim [[32]]31, wherein the indication of [[an ]]the efficacy of the treatment comprises an indication of an efficacy of [[the ]]administration of the [[drug]]substance to the patient.

39. (Currently Amended) The method of Claim 31, wherein the first measure of variability of the first plurality of perfusion parameters corresponds to a Pleth variability index.

40. (Currently Amended) The method of Claim 31, wherein the treatment is a treatment for asthma.

41. (Currently Amended) A patient monitor configured to determine a treatment that includes administering a substance to a patient

receive a data signal from a physiological sensor during the treatment; 
generate a plethysmograph waveform based at least in part on the data signal, wherein the plethysmograph waveform comprises a plurality of pulses corresponding to pulsatile blood flow within tissue of [[a ]]the patient;
determine a first plurality of perfusion parameters, wherein each perfusion parameter of the first plurality of perfusion parameters is determined based at least in part on a peak amplitude and a valley amplitude of a corresponding pulse of the plurality of pulses;
determine a first measure of variability of the first plurality of perfusion parameters based at least in part on a difference between a first and second perfusion parameter of the first plurality of perfusion parameters relative to the first perfusion parameter of the first plurality of perfusion parameters;
compare the first measure of variability of the first plurality of perfusion parameters with one or more second measures of variability of a second plurality of perfusion parameters to identify a variability trend; and
based at least in part on the variability trend, cause a display device to display an indication of [[an ]]the efficacy of [[a ]]the treatment.

42. (Currently Amended) The patient monitor of Claim 41, wherein the substance comprises a drug

Currently Amended) The patient monitor of Claim [[42]]41, wherein the indication of the efficacy of the treatment comprises an indication of an efficacy of [[the ]]administration of the [[drug]]substance to the patient.

49. (Currently Amended) The patient monitor of Claim 41, wherein the first measure of variability of the first plurality of perfusion parameters corresponds to a Pleth variability index.

Reasons for Allowance
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to teach, suggest or reasonably make obvious the combined claimed features of the independent claims, specifically, the claimed invention features related to displaying of treatment efficacy related to comparing two measured variabilities of the perfusion parameters forming the variability trend, as a whole with all elements claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791